Careview Communications 10-K EXHIBIT 21.00 SUBSIDIARIES OF THE REGISTRANT ● CareView Communications, Inc., a Texas corporation (“CareView-TX”), a wholly owned subsidiary ● CareView Operations, LLC, a Nevada limited liability company (“CareView Operations”), a wholly owned subsidiary ● CareView-Hillcrest, LLC, a Wisconsin limited liability company (“CareView-Hillcrest”), a variable interest entity ● CareView-Saline, LLC, a Wisconsin limited liability company (“CareView-Saline”), a variable interest entity 71
